Fill in this information te identify your case: FILED
Debtort Jack Carlton Cramer, Jr. MIBSEP 1% AM 9:32

First Name Middle Name Last Name
A. HAL SHER. CLE
eres iffiling) FirstName Middle Name Last Mame see LS eT Cc % COURT
Wi. GF WA At SEATILE

 

United States Bankruptcy Court for the: Westem District of Washington

Casenumber .18-13383-CMA | BY. owen REP. CUR: EJ Check if this is an
{if known) amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 1245

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out afl of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

 

 

 

 

 

 

 

Your assets
Value of what you own i
: 1. Schedule A/B: Property (Official Form 1064/8)
i fa, Copy line 85, Total real estate, from SCHEdUIe A/Beeccsssssscsssssccseccccssnsscssssssssessssssseesesesseeeeeeecesseceecesssstssessnsansanannansansssvssees $___410,000.00
_ tb. Copy line 62, Total personal property, from Schedule AB..vccniuscsieennarneratieennsesn ve $ 9,515.26
een i
| 1e, Copy line 63, Total of all property on Schedule AMB occ teusaageepesereneneneeeeonenests g$ 419,515.26
Eo Summarize Your Liabilities
Your labllities
i Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Propenty (Official Farm 108D} 41 843.40
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $e
; 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) $ 102.949.90

3a. Copy the total claims from Part 1 {priority unsecured claims) from line Ge of Schedule EF .......sccsssseseeccenrerreteee

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ...........--..nssssssnenseneees #5 24,452.69

 

 

 

 

 

 

 

 

 

Your total llabititles | $___189,245.99
Summarize Your income and Expenses

4. Schedule i Your income (Official Form 706] 5,065.26
: Copy your combined monthly income from line 12 of Schedule | dansesensene deetteteeenseneetestensenesescasteees Oe
5. Schedule J: Your Expenses (Official Form 106.) 3421.23
i Gopy your monthly expenses from tine 22c of Schedule J vessusseeuseverssnvesersdeceussenseees $ ee
| |
\

Official Form 106Sum Summary of Your Assets and Liabilities and Certaln Statistical Information page 1 of 2

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 1of 44
Debtor 1 Jack Carlton Cramer, Jr. Case number Gt Anownk 18-1 3383-CMA

 

First Name Middle Name LastName

 

aa Answer These Questions for Administrative and Statistical Records

6, Are you filing for bankruptcy under Chapters 7, 11, or 137

CJ No. You have nothing to report on this part of the form. Gheck this box and submit this form to the court with your other schedules.

 

i ves
I

7. What kind of debt do you have?

i Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U-S.C. § 101(8). Fill out lines 8-9q for statistical purposes. 28 U.S.C. § 159.

© Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

:
i
t
i
tr
'

 

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official

Form 1224-1 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14. $ 3,200.00

 

 

 

|

i

|

i

|

8, Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
‘

: .
i

[

|

I

I

i

 

 

 

 

 

 

Total claim
From Part 4 on Sehedute E/F, copy the following:

: 9a. Domestic support obligations (Copy line 6a.) ss s«. 00
: 9b. Taxes and certain other debts you owe the government. (Copy fine 6b.) s__ 102,949.90
: 8c. Claims for death or personal injury while you were intoxicated. (Copy tine 6c.) $ 0.00
| 9d, Student loans. (Copy line 6f) s_ 0.00
9e. Obiigations arising out of a separation agreement or divorce that you did not report as § 0.00
priority claims. (Copy line &g.}

Sf. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +s 7,800.00

9g. Total. Add lines 9a through Sf. $ 110,749.90

Oficial Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 2 of 2

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 2 of 44
Fittin this information to identify your case and this filing:

Debtor1 Yack Carlton Cramer, Jr.

First Name Middle Name

Debtor 2
(Spouse, if filing) Fires Name Middle Name

 

United States Bankruptcy Court fer the: Wastem Disirict of Washington

Case number .18-13383-CMA

 

() Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. if an asset fits in more than ane category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number {if known). Answer every question.

 

 

Time Describe Each Residence, Building, Land, or Othor Reat Estate You Own or Have an Interest In

 

1. Do you own or have any tegal or equitable interest In any residence, building, land, or similar property?

(2) No. Go to Part 2.
4 Yes. Where is the property?

 

 

 

 

 

 

 

What is the property? Check al that apply. Do not deduct secured claims or exemptions. Put
Wf Single-family home the amount of any secured claims on Schedule D:
14, 15605 - 63rd Avenue NE CO Duplex or multi-unit build Creditors Who Have Claims Sacured by Property.
Street address, f available, ar other description P . ng :
CI Condominium or cooperative Current value of the Current value of the
(J Manufactured or mobile home entire property? portion you own’?
E) Land 3 575,000.00 « 410,000.00
LJ investment property
Kenmore WA _98028 CI timeshare Describe the nature of your ownership
City : State ZIP Cade 0 on interest (such as fee simple, tenancy by
er the entireties, or a life estate}, if known.
Who has an interest In the property? Check one. fee simple
King id Debtor 1 only
County L) pabtor 2 only
1) Debtor 4 and Debtor 2 only L) Check if this is community property
{see instructions)

(2) At least one of the debtors and another
Other information you wish to add about this item, such as local

 

 

 

 

 

 

 

 

property identification number: Ki
lf you own or have more than one, list here:
What is the property? Chack all that apply. De not deduct secured claims or exemptions. Put
(J Single-family home the amount af any seoured claims on Schedule D:
1.2. ‘unit buildi reditors ave Secured by Property.

Seat actress Favaleble, ov ote deaaton 2 Duplex or multi-unit building Sie ne cones eatatmianueste eae sh
LY Condominium or cooperative Gurrent value of the Current value of the
(Q Menufactured or mobile home antire property? portion you own?
O tand $ $
Ol Investment property
C) timeshare Describe the nature of your ownership

City State ZIP Code Interest {such as fee simple, tenancy by
CQ) other the entiraties, or a life estate), If known.
Who has an Interest In the property? Check one.
C2) pebtor 1 only

County | Debtor 2 only
[1 Debtor 1 and Debtor 2 only (3 Check If thts Is community property
(J At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as focal
property Identification number:

Official Form 106A4/B Schedule AIB: Property page 1

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 3 of 44
Jack Carlton Cramer, Jr.

Firet Name Midde Name Last Name

Debtor 1

1.3.
Street address, if available, or other description

 

 

 

City State ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, Including any entries for pages
you have attached for Part 1. Write that number here,

~iweos Describe Your Vehictes

What is the property? Check all that apply.

O} single-family home

{J puplex or mutti-unit building
LE Condominium or cooperalive
CJ Manufactured or mobile home
©) Land

CE investment property

) Fimeshare

{J other

 

Who has an interest in the property? Check one.

LJ Debtor 1 only

CD Debtor 2 only

(J Debtor 1 and Debtor 2 only

(2) At least ona of the debtors and another

Case number (¢imoun), 1 8-1 3383-CMA

Do net deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
_[reditors Whe Have Cisims Secured by Property.

sobre eae Ba

Current value of the 3 Current value of the

entire property? portion you own?
$ §
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a tife estate), if known.

 

CI check if this is community property
{see instructions)

Other Information you wish to add about this item, such as local

Property identification number:

 

 

 

$___ 410,000.00

 

 

 

Do you own, laasa, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
"you own that someone else drives. If you lease a vehicle, also report ton Schedule G: Exeeutory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

CE) No

id ves

3.1, Make: Chevy
Mode!: Silverado
Year: 2007
Approximate mileage: 62500
Other information:

 

 

 

 

if you own or have more than one, describe here:

3.2, Make:
Model:
Year:
Approximate mileage:
Other information:

 

 

 

 

Official Form 1064/8

Who has an interest in the property? Check one.

wi Debtor 1 only

CQ) vebtor 2 only

(CI Debtor 1 and Dabtor 2 only

(2) Atleast one of the debtors and another

Cl check If this is community property (see
instructions)

Who has an Interest in the property? Check one.

(J Debtor 4 only

J Debtor 2 only

(I Debtor 1 and Debtor 2 only

() At least one of the debtors and another

C) check if this Is community property (see
instructions)

Schedule A/B: Property

Co not deduct secured claims or exemptions. Put
the amount of any secured claims on Sctedule D:
Crecitors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

s 9,000.00 -; _3,000.00

 

De not deduct secured claims or exemptions, Put
the amount of any secured claims on Schedule D-
Graditors Who Have Giaims Secured by Property.

Current value of the Gurrent vaiue of the
entire property? portion you own?

page 2

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 4 of 44
 

Debtori1 Jack Carlton Cramer, Jr.
Firet Name Middle Name
3.3, Make: Who has an Interest in the property? Check one.
Model: O) Dattor 1 only
. C) Bebtor 2 only
Year:

Approximate mileage:
Other information:

 

 

 

 

3.4, Make:
Model:
Year.
Approximate mileage:
Other information:

 

 

 

 

C) pebior 1 and Debter 2 only
Cl At teast one of the detiors and another

CI) Check If this is community property (see
instructions}

Who has an interest in the property? Check one.

C Debtor 1 only

L) pantor 2 only

(9 Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

(3 check if this is community property (sce
instructions)

Case number crinaun_18-13383-CMA

Oo not deduct secured claims or exemptions. Put
the amount of any secured claims on Sefeduie 0:
Greditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemplions. Put
the amount of any secured claims on Schedule D:

Creditors Who Have Cteims Secured by Property.

Current vaiue of the Current value of the
entire property? portion you own?

, 4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No
LI Yes
441, Make:
Model:
Year.
Other information:

 

 

 

 

if you Own or have more than one, list here:

42, Make:
Model:
Year:
Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, Including any entries for pages
you have attached for Part 2. Write that number here

Official Farm 1064/8

Who has an interest In the property? Check one.
QI Debtor 1 only

CJ Debtor 2 only

(J Debtor 4 and Debtor 2 only

(At least one of tha debtors and anothar

LJ Check if this is community property (see
instructions}

Who has an interest In the property? Chack one.
Ci Debtor 4 only

CY Debtor 2 only

ld Debtor 1 and Debtor 2 only

(4 At least one of the debtors and another

CJ Check sf this Is community preporty (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Greditars Who Have Cisims Secured by Property.

Current value of the Current value of the |

entire property? portion you own?

Bo not deduct secured daims or exemptions. Put
the amount of any secured clainss on Scfredule D:

Creditors Who Have Gaims Secured by Property.

Current value of the Current value of the.
entire property? portion you own?

3,000.00

page 3

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 5of 44

 
Debtors Jack Carlton Cramer, Jr. Case number (rinw_18-13383-CMA

 

Firet Name Middle Newe Last Nome

ise Doscrihe Your Personal and Household items

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘ urrent value of the
Do you own or have any tegal or equitable interest In any of the following Items? conion yon own?
Do not deduct securad claims
or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
C3 No | 1
2 Yes. Describe... 2,500.00
es. Descn | 250008 Pit A KU Le SE UU
7, Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment: computers, printers, scanners; music
collections; alactronic devices including cell phones, cameras, media players, games
CQ) No
id ves. Describe.......... Laptop Computer 3 150.00 |
- 8. Cotfectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork: books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
(A No
CI Yes. Describe.......... $
’ 9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; cances
and kayaks; carpentry tools; musical instruments
Wi No
{J Yes. Describe.......... $
. 10. Firearms
Examples: Pistols, rifles, shotguns, arimunition, and related equipment
‘dl No
i] Yes. Describe.......... 5
11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
tl No
tl Yes. Describe.......... 750.00
(Lott $ s___iom.
_ 12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
2 No
OI Yes. Describe. 5
. 43.Non-farm animals
Examples: Dogs, cats, birds, horses
i No
() Yes. Describe..........| $
. 14. Any other personal and household items you did not already fist, Including any health aids you did not list
No
LI] Yes. Give spactfic $,
information. 0.00...
15. Add the dollar value of all of your entries from Part 3, Including any entries for pages you have attached $ 3,400.00
for Part 3. Write that number here .. sesecsapaueossensestareavessessesssseeseesanseasesantasscaserseesusensdevansnesesaeneesovsnasessenseeenseeuessnigutessaasaesevees
Official Form 106A/B Schedule A/B: Property page 4

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 6 of 44

 
pebtor1 Jack Carlton Cramer, Jr. Case number grinun_18-13383-CMA

Fast Name ‘Miide Name Last Name

 

wim Describe Your Financial Assets

 

 

Do you own or have a 1 or equitable interest In any of the followin Current value of the
¥ ny tegal or eq ny g? portion you own?
Do not deduct secured daims
or exemptions.
46. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
L) No
J YS neces cceseesastessesetsessctcasensessasenssssessesussnecessesssusuesassnsanseescesusunsseagacqcesesarsovassapsevsneaesavaavensunaeseesssans ventas CASH oooccccccccoccoseoscose § 50.00

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No
W Yes... Institution name:
17.1. Checking account: Wells Fargo $ 1,200.00
17.2. Checking account: $
17.3. Savings account $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7, Other financial account: $
17.8. Ciher financial account: $
17.9. Other financial account 3
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
“i No
CD Yes Institution or issuer name:
$
3.
§
19, Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an £Lc, partnership, and joint venture
a No Name of entity: % of ownership:
(2 Yes. Give specific 0% % $
information about 0%
MEM... % $
Official Form 1084/B Schedule A/B: Property page 5

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 7 of 44
Debtor1 Jack Carlton Cramer, Jr. Case number (rinwm_18-13383-CMA

Firet Name Midde Name Lest Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments inciude personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering ther.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J No
CO) Yes. Give specific Issuer name:
information abou
EM... $
3
5.
, 21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b}, thrift savings accounts, or other pension or profit-sharing plans
Wd No
[J Yes. List each
account separately. Type of account Institution name:
401(4) or similar plan: §
Pension plan: 3.
IRA: 5
Retirement account: $
Keogh: 5.
Additional account $
Additional account: $.
. 22, Security deposits and propayments
Your share of ail unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with jandiords, prepaid rent, public utikties (electric, gas, water), telecommunications
companies, or others
Wl No
Td Yes Institution name or individual:
Electric: 5
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent $
Telephone: $.
Water: $
Rented furniture: $
Other: §.
23. Annuities (A contract for a periodic payment of maney to you, either for life or for a number of years)
a No
CD Yes oe Issuer name and description:
$.
$
$
Official Form 106A/B Schedule A/B: Property page 6

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 8 of 44
Debtor 1 Jack Carlton Cramer, Jr. Casa number trknown 18-13383-CMA

First Name Middle Name Last Blame

 

24. Interests in an education IRA, in an account In a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. $8 530(b)(1), 529A(b), and 529(b)(1).
id} No

DYES on eernnimnesm Ingtitution name and description. Separately file the records of any interesis.11 U.S.C. § 521(c):

 

 

25. Trusts, equitable or future Interests In property {other than anything listed in line 4), and rights or powers
exercisabie for your benefit

Wi No

0 Yes. Give specific
information about them... $

 

 

 

26, Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

W No
C) Yes. Give specific P
information about tem... &

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

Wi No
C] Yes. Give specific ;

 

 

 

information about them...

 

 

Money or property owed to you? Current value of the

portion you own?
Do not daduct secured
daims or exemptions,

28. Tax refunds owed to you

Wi No

(] Yes. Give specific information Federal: $
about them, including whether =
you already filed the retums State: $
and the tax years...

 

 

 

 

’ 299. Fanilly support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settiement

No

L] Yas. Give specific information..........

 

Alimony:
Maintenance:
Support

Divorce settlement

wan wt

 

Property settement

 

30, Other amounts sameone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone etse
(3 No

W ves. Give specific eatin |

 

Monthly payment of retirement from SSA $ 1,865.26

 

Official Form 1064/8 Schedule A/B: Property page 7

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 9 of 44
pebors Jack Carlton Cramer, Jr. Case number ¢rinam_18-13383-CMA

First Name Middie Rame Leet Mame

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance
LI No

 

 

i Yes. Name the insurance company :
: Surrender or refund value:
of each policy and lst its value, . _ Company name: Banaficiary: rT ler or refun jue:
Mutual of Omaha x 2 policies Ann Marie Cramer $ 0.00
$
$

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

i No
C Yes. Give specific information..........

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsult or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

J No
LI] Yes. Describe each claim...

 

 

 

 

34. Other contingent and unliquidated claims of every nature, Including counterclaims of the debtor and rights
to set off claims

W wo
C) Yes. Describe each claim. ................ -_

 

 

 

 

35. Any financial assets you did not already list

i No
C3 Yes. Give specific information............

 

 

 

 

36. Add the doliar value of ail of your entries from Part 4, pIncuuaing = any entries for pages you have attached 3.415
for Part 4, Write that RUMBET REE a cocseussn se ccccuttimaneiannnn | Rog 415.26

 

 

 

Describe Any Business-Related Property You Own or Have an interest In. List any real estate in Part 1.

 

37.Do you own or have any fegal'‘or equitable interest in any business-related property?
VW No. Go to Part 6.
CL) Yes. Go to fine 38.

 

 

 

 

 

 

Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
38. Accounts receivable or commissions you already earned
C) No
EB} Yes. Oescribe......] .
39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, clectronic devices
OD No
ves. Deseribe....... s
Official Form 1064/8 Schedule A/B: Property page 8

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 10 of 44
Babtor 1 Jack Carlton Cramer, Jr. Case number of inownt. 1 8-1 3383-CMA

Firat Mame Midde Name: Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

 

 

LI No

(D Yes. Describe... b
41. Inventory

OC) Ne

O) Yes. Desoribe....../ k

 

42. Interests in partnerships or joint ventures

L] No
EL} Yes. Desertbe.......

 

 

Name of entity: % of ownership:
Yo 3.
% $.
% $

 

43. Customer lists, matling lists, or other compilations

 

 

 

 

 

 

 

 

 

 

 

CJ No
J Yes. Bo your liste inchide personally identifiabte information (as defined in 11 U_S.C. § 101(414))7
wo
Cl Yes. Describe... §
44. Any business-related property you did not already list
Cd No
C) Yes. Give specific $
information .........
5
§
3
$
$
45, Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that number here .. evsnteecansene erence en cpenveryrouetensnessenesesstietesoneeeseeesee — !

 

 

 

Zee Describe Any Farm- and Commercial Fighing-Related Property You Own or Have an Interest In.
lf you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
bl No. Go to Part 7.
CQ) Yes. Go to line 47.

Current vatue of the
portion you own?

Do not deduct secured claims
or exemptions.

. 47, Farm animals
Examples: Livestock, poultry, farm-raised fish
LI No
oO

L so

 

 

Official Form 1064/8 Schedule AB: Proporty page 9

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 11 of 44
Jack Carlton Cramer, Jr.

Firat Narne Middls Name Last Name

Babtor 1

48, Crops—elthor growing or harvested
O No

Case number 4 kon), 18-1 3383-CMA

 

2 Yes. Give specific |
information. weve

 

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

LJ No

 

|

50. Fann and fishing supplies, chemicats, and feed
LJ No

 

 

ee

 

 

 

1. Any farm- and commercial fighing-refated property you did not already list
O No

 

C) Yes. Giva specific
information. ............

 

 

52. Add the dollar value of al! of your entries from Part 6, Including any entries for pages you have attached

for Part &. Write that number here ...

are

_ §3. Do you have other property of any kind you did not already list?
Examples: Season tickets, county club membership

 

 

0.00

 

Describe Ail Property You Own or Have an interest in That You Did Not List Above

 

Wt No

LJ Yes. Give specific
information. ............

 

 

54, Add the dollar value of all of your entries from Part 7. Write that mumbar Were oe cssccsseteeseescesesnereeteeeersoseeaee

List the Totals of Each Part of this Form

' 85. Part 1: Total real estate, lIne2
56. Part 2: Total vehicles, line 5

57. Part 3: Total personal and household items, ling 15

58. Part 4: Total financial assets, tine 36

59. Part §: Total business-related property, line 45

60. Part 6: Total farm- and fishing-related property, line 52

61. Part 7: Total other property hot listed, line 54 +s

 

 

 

0.00

 

3,000.00

3,400.00
3,115.26

0.00
0.00
0.00

 

62. Totat personal property. Add lines 56 through 61. .........c0-

 

9,515.26

 

 

63. Total of all property on Schadula AB. Addi line 55 + HG G2... sesscssscceseeessesenesessesenssescecnenecneneneneaneraseateatsanensnanearenes

Official Form 1064/8

410,000.00

Copy personal property totat > +3 9,515.26

 

 

419,515.26

 

Schedule A/B: Property

page 10

Case 1 18-13383-CMA Doc 10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 12 of 44

 

 

 
Fit in this information to identify your case:

Debor1 Jack Carlton Cramer, Jr.

First Nome Middie Name

 

Debtor 2
(Spouse, # filing) Firet Name Middle Nama Lost Name

 

United States Bankruptcy Court for the: Western District of Washington

Case number 18-13383-CMA CO) Cheek if this is an

{lf known)

 

amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule AB: Property (Official Form 1064/8) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Atternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as these for health aids, rights to receive certaln benefits, and tax-exempt
retirement funds—imay be unlimited in dollar amount. However, If you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be timited to the applicable statutory amount.

identify the Property You Clalm as Exempt

1. Which set of exemptions are you clalming? Check one only, even if your spouse is filing with you.

7] You are claiming state and federal nonbankrupicy exemptions. 17 U.S.C. § 622(b)(3)
( You are claiming federal exemptions. 11 U.S.C. § 522(b}(2)

2. For any property you list on Schedule A’B that you claim as exempt, fill in the information below.

Brief description of the property and line on = Current value of the == Amount of the exemption you claim Specific laws that allow exemption

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule AB

Brief . 11 USC 522i(d)(5)
description. checking Account = ¢ 1,200.00 Ws__ 1,200.00
Line from LD 100% of fair market value, up to
Schedute AB: 17.1 any applicable statutory limit
Brief 11 USC 522(d)(5)
scetipton; HouseboldGoods _ s__2,500.00 as 2,500.00

ji 100% of fair market value, up to
Seen An: 2 any applicable statutory limit
Brief tt USC S22(c(5}
description: Cash ¢ 50.00 Ms 50.00
Line from C) 100% of fair market value, up to

Schedule AB: _16 any applicable statutory fimit

3. Ara you claiming a homestead exemption of more than $160,3757
(Subject to adjustment on 4401/19 and every 3 years after that for cases filed on or after the date of adjustment.)

No
Q) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
LJ No
C) ves
Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2.

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 13 of 44
Oebter 1

Part 2:

Jack Carlton Cramer, Jr.

First Name

Middte Name

Additional Page

Last Name

Case number (known) 1 8-1 3383-CMA

 

Brief description of the property and line
on Schedule A/S that fists this property

Brief
description:

Line from

Schedule A’B:

Brief
description:

Line from

Schedule AB:

Brief
description:

Line from

Schedule AB:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:

Line from

Schedule 4B:

Brief
description:
Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from

Schedule AB:

Brief
description:

Line from

Schedule AB:

Brief
description:

Line from
Schedule AB:

Official Form 106C

Laptop Computer
7

Clothes
11

07 Chevy Silverado
3.1

Insurance Policy x 2
31

Social Security

30

Current value of the
portion you own

Copy the value from
Schedule A/G

$ 150.00

$ 750.00

$ 3,000.00

§ 0.00

$ 1,865.26

Amount of the exemption you claim

Check only one box for each exemption

Ws 150.00

CJ 100% of fair market value, up to
any applicable statutory limit

bd $ 750.00

(J 100% of fair market value, up to
any applicable statutory limit

Mig 3,000.00

C 100% of fair market value, up to
any applicable statutory limit

as 0.00

(2 100% of fair market value, up to
any applicable statutory limit

Ms 1,865.26

CO 100% of fair market value, up to
any applicable statutory limit

Os
LJ 100% of fair market value, up to
any applicable staiutary limit

Lis
LJ 400% of fair market value, up to
any applicable statutory firmit

Ls
LJ 700% of fair market value, up to
any applicable statutory limit

Lk $
(2 100% of fair market value, up to
any applicable statutory limit

Os

CJ 100% of fair market value, up ta
any applicable statutory limit

Lis

CJ 100% of fair market value, up to
any applicable statutory limit

Us

(3 100% of fair market value, up to
any applicable statutory limit

Schedule CG: The Property You Claim as Exempt

Specific laws that aBow exemption

114 USC 522(d)(5)

 

11 USC S22(d)(3}

$2400 - 11 USC 522(0)(2)

$600 - 11 USC S22{0)(5)

 

11 USC 522(d){7)

 

41 USC 522(d)(10)(A)

 

 

 

 

 

 

 

 

page 2_ of 2

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 14 of 44
Fill in this information ta identify your case:

Debtrt Jack Carlton Cramer, Jr.

Firet Name Miide Name Last Name

Debtor 2
(Spouse, filing} First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Western District of Washington

Case number _18-13383-CMA oo
{if knew} LJ Check if this is an
amended filing

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12115

Be as complete and accurate as possible. if two married people are fillng together, both are equally responsible for supplying correct
information. If more space Is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the tep of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?

LI No, Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
&f Yes. Fill in all of the information below.

 

nee List All Secured Claims
Coma Com Balam 6

2, List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount of claim Value of collateral Unsecured
. foreach claim. If more than one creditor has a particular claim, list the other creditors inPart2. 5. net deduct the that supports this portion i
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i if any :
[
[24 State of Washington Describe the property that secures the claim: $ 5,800.00 , 575,000.00 , 0.00 |
Creditors Name f i
! C/O King Cy Sup Ct Clerk i Judgment 15-9-15764-2 entered 1/13/15
Number Street Criminal case penalty assessment
516 3rd Ave, Rm E-609 As of the date you file, the claim ig: Check all that apply.
Q) Contingent
98,1041 1) untiquidated
City Stata zIP Code DO disputed
Who owes the debt? Check one, Nature of lien, Check ali that apply.
EF 20x Debtor 1 only (J An agreement you made (such as mortgage or secured
 Cebtor 2 only car loan}
O debter 1 and Debtor 2 only (CC) Statutory lien (such as tax tien, mechanic's lien)
(2 Atleast one of the debtors and another (A Judgment lien from a lawsuit
C] other (including a right to offset}
Check if this claim relates to a
cammunity debt
Date debt was incurred 01/13/0204 Last 4 digits of account number 0
2.2) 24st Mortgage Corp. Describe the property that secures the claim: . § 30,043.40 3 575,000.00 $ 0.00
Craditers Name
C/O Tomasi Salyer Martin Judgment in 15-2-21512-4 SEA
Number Streat
121 SW Morrison St, Ste 1850 As of the date you file, the claim is: Check all that apply.
) Contingent
Portland OR 97204 1 unliquidated
: City State ZIP Code C) disputed
Whe owes the debt? Check ona, Nature of lien. Check all that apply.
Wd Debtor 4 only ( An agreement you made (such as morigage or secured
[Debtor 2 only car loan}
Q) Debtor 1 and Bebtor 2 only Cl] Statutory ten (such as tax lien, mechanic's fien)
O) Atleast one of the debtors and another (A Judgmenttien from a taweuit
| C) Other (including a right to offset)
| (] Check if this claim relates to a
| community debt
Date debt was incurred 05/22/0201 Last 4 digits of account number eee oem
|__Add the dottar value of your entries In Column A on this page. Write that number here: ___35,843.40|
Official Form 1060 Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 15 of 44
  

Debtor 1

First Name Middle Name

Jack Carlton Cramer, Jr.

Case number Gf known). 1 8-1 3383-CMA

Last Name

 

Additional Page

by 2.4, and so forth.

After Ilsting any entries on this page, number them beginning with 2.3, followed

 

 

 

“Godin C
Amount of claim “Waliso.cf eallatoral “Mnsetured
Dae not deduct the ‘that supports his “portion:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

value-cf collateral lal any
2. :
Credit Acceptance Corp Describe the property that secures the claim: $ 6,000.00 9,000.00 ; 0.00 |
‘ Creditars Name
25505 West Twelve Mile Rd Lien on car
Number Street
As of the date you file, the claim is: Check all that apply.
Southfield Mi 48034 (2 Contingent
City State AP Code  () Unliquidated
C1 Disputed
Who owes the dabt? Chack one, Nature of len. Check ail that apply.
GW Debtor 1 only Mian agreement you made (such as mortgage or secured
O pebter 2 only car loan}
© debtor 1 and Debtor 2 only | Statutory lien (such as tax tien, mechanic's tien)
© Atteast one of the debtors and another CL Judgment lien from a lawsuit
() Other (including a right to offset)
C] Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number Le
LJ Oescribe the property that secures the clalm: § $ $
i Creditors Name
Number Street
As of the date you file, the ciaim is: Check all that apply.
CJ Contingent
_ C) Unliquidated
City Sate IP Code CO bispute
Who owes the debt? Check ona, Nature of lien. Check all that apply,
C1 Debtor + onty Can agreement you made (such as mortgage or secured
C) Debtor 2 onty car loan}
Cl) Debtor 1 and Debtor 2 only () Statutory lien (such as tax lien, mechanic's lien)
(2 At teast one of the debtors and another (1 Judgment lien from a lawsuit
2 Check if this claim relates to a [Other (including a right to offset
community debt i
Date debt was incurred Last 4 digits of account number oe |
| Describe the property that secures the claim: $ £ $
Creditors Name
Number Streat
As of the date you file, the claim is: Check all that apply.
contingent
City Slate ZIP Cade O unliquidated
QO Disputed
Who owes the debt? Chack one. Nature of lien. Check all that apply.
2 Debtor 4 only (3 An agreement you made {such as mortgage or secured
CD Debtor 2 only car |oan)
CY Debtor 1 and Debtor 2 only (CD Statutory fien (auch as tax tien, machanic’s tien)
OD Atleast one of the debtors and another (J Judgment lien from a lawsuit
(9 ther (including a right to offset)
2 Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number
Add the doliar value of your entries in Colurnn A on this page. Write that number here: 6,000.00
if this Is the last page of your form, add the dollar value totals from all pages. 41,843.40
a Write that number here: a S.
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 2.

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 16 of 44
Fill in this information to identify your case:

Jack Cariton Cramer, Jr.

First Name Middle Name

Debtor 7

Debtor 2

 

{Spouse, if fling) First Name Mdde Name Laret Marne

United States Bankruptcy Court for the: Westem District of Washington

Case number 18-13383-CMA

(IF Kron}

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result ina claim. Also list executory contracts on Schedule
AVB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are Ilsted in Schedule D: Creditors Who Have Claims Secured by Property. If more space Is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of

any additional pages, write your name and case number (If known),

List AN of Your PRIORITY Unsecured Claims

| 4. Do any creditors have priorlty unsecured claims against you?

QC) Check if this is an
amended filing

12/15

;  [ANo. Goto Part 2,
| Bd ves,

2. List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each clairn. For
each claim listed, identify what type of claim it Is. Ifa claim has both priority and nonpriority amounts, list that claim here and show both priority anc

nonprionty amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. {f you have more than fwo priority

unsecured daims, fil out the Continuation Page of Part 1, If more than one creditor holds a particutar claim, list the other creditors in Part 3.
(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

’ Total claim Priority Nonpriority |
amount amount i
24 .
ing County Tax Collector Last 4 digits of account number oO 1 0 5 $__5, 892.30 $6,892 30 $ 0.00
i ori iter’s Name
King County Administration Building = When was the debt incurred? 10/01/2017
i Number Street J
: 200 Fourth Ave., se aB101 As of the date you file, the claim is: Check al) that apply.
ay State ZIP Goda UL) Contingent
Whoi  untiquidated
© incurred the debt? Check one. O Disputed
(A Debtor 1 onty
: [I Detter 2 onty Type of PRIORITY unsecured claim:
(J bebter 7 and Debtor 2 enly C) Domestic support obligati
C1] Atleast one of the debtors and another Wi Taxes end certain other debis you owe the goverment
CO) Cheec if this claim is for a community debt 2 Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
No ( other. Specify
OQ ves
22 | King County Tax Collector Last 4 digits of accountnumber 0 1 0 5 5 5,629.16 , 5,629.16 . 0.00;
jority itor's Name '
King Gounty Administration Building _ When was the debt incurred? 10/07/2016
Number Strest
500 Fourth Ave., Suite 600 As of the date you file, the claim is: Check all that apply.
Seattle WA_98104 O) Contingent
City State ci Gode O untiquidated
Who incurred the debt? Check one. C1) Disputed
| ( Debtor 1 only
of PRIORITY rad claim:
| (] Debtor 2 only ar fe a sonatas "
| 0) Debtor + and Debtor 2 only 4 mesic Support obugations
(Cl Atleast one of the debtors and another Q Taxes and certain other debts you owe the government
CJ Check if this claim is fora community debt Canis for death or personal injury while you were
is the claim subject to offset? D1 other. specify
a No ;
C) yes oe . _ 3
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of T

Case 18-13383-CMA Doc10_ Filed 09/14/18 Ent. 09/19/18 15:43:56

Pg. 17 of 44
Jack Carlton Cramer, Jr.

First Name Middis Name Last Name

Debtor 4

Em Your PRIORITY Unsecured Claims — Continuation Page

Case number gt sown, 1 8-1 3383-CMA

 

 

| After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim == - Priority " Nonpriority |
amount amount. 3

 

ES Norman Maas P S$ Pension Fund

 

 

 

 

0.00:

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of account number _ i 7,800.00 5 7,800.09 s

: Pricrity Cragitors Name ‘
C/O Trustee Old Republic Title, Ltd When was the debt incurred? 08/24/2001
: Number Street :
19020 33rd Ave W #360 As of the date you file, the claim is; Check ail that apply.
Lynnwood WA 98036 CA Contingent
City State dIP Cede CD Undiquidated
C1 Disputed {
: Who incurred the debt? Check one. |

debtor 1 only Type of PRIORITY unsecured claim: |

4 ebes ' an 5 C] Domestic support obligations |

Oat - an of re en only (J Taxes and cartain other debts you owe the government

east one tors and anather ) claims for desth or personal injury while you were |

J] Check if this ctaim is for a community debt intoxicated a ;
Other. Specity Contribution to Pension 2
is the claim subject to offset? |
No
: Ci ¥es
[74] :
Washington St. Dept. of Empl. Sec. Last 4 digits of account number $41,191.49 541,191 5 0.00;
: Priority Creditors Name — !
; 212 Maple Park Ave SE When was the debt Incurred? 02/17/2012 i
: Number Street !
' As of the date you fite, the claim is: Check all that apply.
: Olympia WA 98501 C] Contingent
Sity State —~*S2IP Code EJ Unliquideted
: 2 cisputed
{ Who incurred the debt? Check one.
bl Debtor 1 only Type of PRIORITY unsecured claim:

5 eee, 2 only CJ Domestic support obligations
i g stews ‘and Debtor 2 only Taxes and certain other debts you owe the government
st one of the debtors and anther (J Claims for death or personal injury while you were

. . intoxicated

O} Check if this claim is fora community debt fl Other 12-2-06400-8
i Is the claim subjact to offset?
Wi No

CO) yes
He iRS $26,619.44 + 28.51 s___ 9,00

 

 

Priority Creditors Nama
Centralized Insolvency Operation

 

Number Street

Post Office Box 7346

Philadelphia PA
a

State

19101

ZIP Gade

Who incurred the debt? Check one.

w Debtor 1 only

(J Debtor 2 only

CI Debtor + and Debter 2 only

i (J Atleast one of the debtors and another

CL) Check if this claim is for a community debt _

Is the claitn subject to offset?
; i No
i Q Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Case 18-13383-CMA Doc10_ Filed 09/14/18 Ent. 09/19/18 15:43:56

Last 4 digits of account number

When was the debtincurred? _12/10/2013

As of the date you fils, the claim is: Check all that apply.

oO Contingent
( wntiquidated
C) Disputed

Type of PRIORITY unsecured claim:

(2 Domestic support obligations
Taxes and certain other debts you owe the govemment
(Claims for death of personal injury while you were

 

 

intoxicated
Other. Specty_Record’g 20131210000252

 

page’__ of er

Pg. 18 of 44
Jack Carlton Cramer,_Jr.

Ferst Mame Middle Name Last Name

Dabtor 1

Case number gf known} 1 8-1 3383-CMA

Your PRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number tham beginning with 2.3, followed by 2.4, and so forth.

 

 

 

 

 

ee
Total claim = Priority“ ~ Nonpricrity: |
amount !

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

amount :
(2.6
' IRS Last 4 digits of account number s_13,350.g4 5 13,350gg 5 9.00 |
: Priority Creditors Name . -
Centralized Insolvency Operations When was the debt incurred? 05/07/2014 |
i Number Street :
Post Office Box 7346 As of the date you file, the claim is: Check all that apply.
| Philadelphia PA 19101 G2 Contingent |
l City Stale iP Code ) unliquidated |
Disputes
Who incurred the debt? Check one.
Wf Debtor 1 only Type of PRIORITY unsecured clain:
5 Debtor 2 only g Domestic support obligations
: g was Vand Debtor 2 onty Taxes and certain other debts you ewe the government
{least one of the debtors and another Claims for death of personal injury while you were
i Q] Check if this claim is for a community debt intoxicated
Specify Record’g 20140507000440
! bd cther. Specify g
i Is the claim subject to offset?
wa No
OC) ves
27 00
; IRS Last 4 digits ofaccountnumber_ titi 2,860.44 5 2,860.49 5 0.
Priority Creditors Name
Centralized insolvency Operations When was the debtineurred? _07/02/2014
i Number Street
Post Office Box 7346 As of the date you file, the claim is: Check aif that apply.
Philadelphia PA 19101 O Contingent
City Slate ‘ZIP Code C) Uniiquidated
Ol Disputed i
Whe Incurred the debt? Check one. ; :
bd Debtor 1 onty Type of PRIORITY unsecured claim:
5 Debtor 2 only CJ Domestic support obligations
g Debtor 1 and Debtor 2 only Taxes and certain other debts you owe the goverment
At least one of the debiors and another (2) Claims for death or personal injury while you were
' . a intoxicated j
7 (] Check if this claim is for a community debt Wi other. Specty _Record'g 2014070200954 |
is the clalm subject to offset? :
1
j wi No
UL] yes i
28 |
: IRS Last 4 digits of account number $_5.406.14 35.406. 9 s_—0.00
Priofty Creditors Nama '
Centralized Insolvency Operation When was the debt incurred? _08/25/2014 ;
Number Streat |
Post Office Bax 7346 As of the date you file, the claim is: Check all that apply. :
Philadelphia PA 19101 O Contingent
thy State 2iP Code O untiquidetea
QO Disputed
Who incurred the debt? Check one.
Gf Debtor + onty Type of PRIORITY unsecured claim:
CI} Debtar 2 only

EC] Debtor 4 and Debtor 2 only
(CJ Atleast one of the debtors and another

CJ Check if this claim is for a community debt

Is the claim subject to offset?

i No
(J Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Clalms
Case 18-13383-CMA Doci0 Filed 09/14/18 Ent. 09/19/18 15:43:56

2 Domestic support obligations
. Taxes and certain other debts you owe the government

(2 claims for death or personal injury while you were
intoxdcated
i otner. specity_Record'g 20140825001373

 

 

pag _of FF
Pg. 19 of 44
Jack Carlton Cramer, Jr.

Firet Name Middle Name Last Name

ee 4H of Your NONPRIORITY Unsecured Clalms

Debtor 1

Case number (Finown), 1 8-1 3383-C MA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Do any creditors have nonpriority unsecured claims against you?
GA No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes
: 4, List all of your nonpriority unsecured claims In the alphabetical order of the craditor wha holds each claim. If a ereditar has more than one
: nonpriority unsecured claim, list the creditor separately for each claim, For each claim listed, identify what type of claim it is. Do not fist claims already —
: ingiided in ie ‘ more than one oer holds a particular claim, list the other creditors in Part 3.If you have more than three nonprionfiy unsecured |
: claims fill out the Continuation Page of Part 2. ;
_Fotab claim
fs Amplify Funding Last 4 digits of account number_ 228.00
Nenprionty Creditors Name LE
PO Box 542 When was the debt incurred?
Number Streat
Lac du Flambeau Wi 58316
City State ZIP Code As of the date you file, the claim is: Check all that apply.
(2 Contingent
Who incurred the debt? Check one. Q Untiquidated
44 Debtor 1 onty Q) disputed
\ Debtor 2 only
() Debtor 1 and Debter 2 only Type of NONPRIORITY unsecured claim:
(I At least one of the debtors and another CO Student toans
(2 Check if this claim is for a community debt (J Obligations arising cut of a separation agreement or divorce
; . that you did not repert as priority claims
Of ne claim subject to offset? LJ Debts to pension or profit-sharing plans, and other similar debts
No C) other, Specify
OD) ves
2 \ Spotioan Last 4 digits of accountnumber 0 s___ 154.517
Nonprionty Creditor’s Name When was the debt incurred? :
Spotloan
Number Street
Belcourt ND 58316 As of the date you file, the claim is; Check all that apply,
City State ZIP Code C contingent
Who Incurred the debt? Check one. D2 unliquidated |
a Dettor 4 only Oo Disputed
O Debtor 2 only |
© pester t and Debtor 2 only Type of NONPRIORITY unsecurad claln:
C] Atleast one of the debtors and another QO) Student leans
OF obiigati ising out of a separation tor divorce t
(J Check if this clalm is for a community debt that you did not report as oriorily claims greement oF
| fs the claim subject to offset’? [) Gebts to pension or profit-sharing plans, and other similar debts
i One QD other, Specity
ves
Ce | Evergreen Healthcare Last4 digits ofaccountnmumber 230,00
i Nanorionty itor's Name When the debt | a? _ ee
was lebt incurre i
| 18151 68th Ave NE #100
I Number Street i
I i
re W.
neame WA 28028 As of the date you file, the claim is: Check all that apply.
i Who incurred the debt? Check one. D Contingent |
| A Debtor 1 only OQ) Uniiquidatea
| CO pebtor 2 only QO Disputed |
i GI Debtor + and Debtor 2 only Type of NONPRIORITY unsecured claim:
At least one of tha debtors and another i
OF student loans ;
LJ Check if this claim is for a community debt O Obligations arising out of a separation agreement or divorca :
. se . i
is the claim subject to offset? that you did not report as Priority claims 7
' CO) No 5 Debts to pension or profit-sharing plans, and other similar debts
1 Other. i :
| uw Yes er, Specify
_
Official Form 106E/F Schedule E/F: Greditors Who Have Unsecured Claims page4_of 7 _

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 20 of 44
Debtor 1

Jack Carlton Cramer, Jr.

First Name Mitdie Mame Last Naiee

Case number (fAncwn, 4 8-1 3383-CMA

Your NONPRIORITY Unsecured Claims — Continuation Page

 

: After listing any entries on this page, number them beginning with 4,4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44
BECU Last 4 digits of account number $ 650.00!
: Nonprionty Creditors Name i
When was the debt incurred? [
P.O. Box 97050
: Number Streat te te
Seattle WA 98124 As of the date you file, the claim is: Chack all that apply.
oy State ZIP Gade Contingent
QO Untiquidated
Who incurred the debt? Check one. OD disputed
a Debtor 1 only
C) Gebtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debter 2 only O) student jeans
At least one of the debtors and another CQ) Obligations arising out of a separation agreement or divorce that
h oe ue . . you did not report as preority claims
L Check if this claim is for a community debt C) Debts to pension or profit-sharing plans, and other similar dabts
Is the claim subject te offset? C) other. Specify
@ no
Yes
45 !
Northland Group c/o Radius Global Solutions Last 4 digits of account number __-___ 311,142 29)
Nonprlority Creditors Name
: : Whe the debt i red? I
| 7831 Glenroy Road, Suite 250 nwas peur
4 Number Street - i
: Edina MN 55439 As of the date you file, the claim is: Check ail that apply.
Sity Stale ZIP Code CF Contingent
: O unliquidated |
: Who incurred the debt? Check one. O disputed
: Vi Debtor 1 only i
C) Debtor 2 onty Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only 3 Student joans
At least one of the debtors and another QO Obligations arising out of ity separation agreement or divorce that
i C] Check if thi es ac ity debt you did not report as priority calms
ac is claim ig for @ Community de CY Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 2 other, Specity t
4 No
, LJ Yes |
[45] . vast 4 diatts ot he 5 1,061.80 |
New Britain Financial Services st 4 digits of account number
: Nonpronty Creditors Name :
: Wh the debt | id? |
: PO Box 3100 en Was lebt incurre
: Number Street :
! fi im is: Check all that - :
Munster IN 46321 As of the date you file, the claim is. apply.
City State ZIP Code CQ Contingent
: OQ) Untiquidatea i
i Who incurred the debt? Check one. O Disputed i
: id Detter 1 only
(1 Debtor 2 only Type of NONPRIORITY unsecured claim:
 bebter 1 and Dettor 2 ony C2 student teans
D) Atleast one of the de and a r OQ Obligations arising out of a separation agreement or divorce that |
i or ans . you did not report as priority claims i
: Oo Check if this claim Is for a community debt LJ Debts to pension or profit-sharing plans, and other sirilar debts
Is the claim subject to offset? CD) other. Specify |
J No
C) ves
i
Official Form 106E/F Schedule E/F: Creditora Who Have Unsecured Claims pages of 7 _

Case 18-13383-CMA

Doc 10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 21 of 44
Debtor: Jack Cartton Cramer, Jr.

First Name Middta Name Lost Name

Case number (f mown 1 8-1 3383-CMA

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

; er listing any entries on this pags, number them inning with 4.4, and so 1. Totti
' After list ti thi ber them beginning with 4.4, followed by 4.5, and so forth Total clain
47 ae
Central Credit Services Last 4 digits of account number $ 432.00;
: Nonprionty Creditors Name i
9550 Regency Square Blvd #602 When was the debt Incurred?
Number Street 7 see
Jacksonville FL 32795 As of the date you file, the claim is: Check ail that apply.
City State iP Code Cl) Contingent
. Q) unliquidated
Whe incurred the debt? Check one. CO) pisputed
i J Debtor 4 only ,
CY Debtor 2 only Type of NONPRIORITY unsecured claim:
(3 Debtor 1 and Debtor 2 only O Student loans
i Ci Atleast one of the debtors and another CJ Obligations arising out of a separation agreement or divorce that
j Q checki tae t ity d you did not report as priority claims
i heck i this claim is for a community debt C) Debts ta pension or profit-sharing plans, and other similar debts
' a claim subject to offset? CO other. Specity
No
C) ves
49
—" Professional Credit Services Last 4 digits of account number __ ___ $1,986.11)
i Nonpriority Creditors Name
; : . When was the debt incurred?
| 12204 SE Mill Plain Blvd, Ste. 101
: Number Sineet
: ile, im is: Check alt that apniy.
Vancouver WA 98684 As of the date you file, the claim is all that apply
City State ZIP Code (2 Contingent
: 2 Uniiquidates
Who incurred the debt? Check one. disputed
: A cebtor 4 only
! O Debtor 2 anty Type of NONPRIORITY unsecured claim: |
{ (3 Debtor 1 and Debtor 2 only O Student loans ,
C1 Atleast one of the debtors and another Co Obligations arising out of a son agreement or divorce that
C) Check if this claim is f community debt you did not report as prierity claims |
is claim is for a ¢ ity (Debts to pension of profit-sharing plans, and other simfar debts !
is the claim subject to offset? (] other, Specify
. w Ne
. C) Yes
|
[4-9] 3 250.00;
| Bank of America, N.A. Last 4 digits of account number —
: Nonpriofity Creditors Name |
When was the debt Incurred?
P.O. Box 15168
Number Streat i
. As of the date you file, the claim is: Check all that apply. !
Wilmington DE 19850 ¥ pply :
Oy Stats ZIP Code Contingent
OF Untiquidatea |
; Who incurred the debt? Check one. O disputed
: UV Debtor 1 only
' C) Debtor 2 only Type of NONPRIORITY unsecured claim: |
: I
(Cl Debtor 1 and Debtor 2 onty I student loans
: Q) Atleast one of the debtors and another (3 Obligations arising out of a separation agreement or divorce that
i woe . you did not report as priority claims |
i bt
i Cl Cheek if this claim is for a community de C) Debts to pension or profit-sharing plans, and other similar debts '
Is the claim subject to offset? C) other. Specity |
; 7. No
' OD yes |
i __ . i
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims pageS_ off

Case 18-13383-CMA

Doc 10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 22 of 44
Debtor1 Jack Carlton Cramer, Jr.

First Name Wide Name Last Nema

Case number ¢f kewn) 1 8-1 3383-CMA

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

YU Debtor 1 only

Q pebtor 2 only

(1) Debtor 1 and Debtor 2 only

(] Atleast one of the debtors and ancther

(] Check if this claim is for a community debt

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim =:
4.10 a
Puget Sound Energy Last 4 digits of account number g__650.00'
Nonprianty Greditor’s Nama
; 19900 North Creek PI When was the debt incurred? I
Number Street im |
Bothell WA 98011 As of the date you file, the claim is: Check all that apply.

t

City State ZIP Code contingent

; CO unliquidated |

Who incurred the debt? Check one. Cl Disputed {

Type of NONPRIORITY unsecured claim:

QC) Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CY Debts to pension or profit-sharing plans, and other similar debts

 

 

 

Is the claim subject to offset? C) Other. Specity
i No
O ves
44 1}
Alderwood Water & Wastewater District Last 4 digits of account number ___ _ _ s__298.00

 

 

 

Nonpricrity Creditors Mame

3626 156th St SW

Nurnber Street

Lynnwocd, WA 98087
City State ZIP Code

i Who incurred the debt? Check one.

wf Debtor 1 only

(2 Debtor 2 only

C3 Debtor 4 and Debtor 2 only

(J Atleast one of the debtors and another

Check if this claim is for a community debt

When was the debt incurred?

As of the date you file, the claim is: Check ali that apply.

Q Contingent
O Untiquidated
Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

J Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
C) pebts ta pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

 

 

 

 

Is the claim subject to offset? CD other. Specify

i | No \
i {] Yes
|_J s

Last 4 digits of account number 0

' Nonpricrity Creditors Name

When was the debt incurred?

Numbe Street ws

: mer As of the date you file, the claim is: Check all that apply.

City State ZIP Coda contingent i
: OO unliquidated i
Whe incurred the debt? Check one. O Disputed i
‘ MW Debtor 1 only
: (1 Debtor 2 only Type of NONPRIORITY unsecured claim: |
5 Debtor 4 and Debtor 2 only Student loans |
' At least ong of the debtors and another (2 Obligations arising out of a separation agreement or divorce that |
i F the . you did not report as priority claims

: Cl] Check if this claim is for a community debt ED Debts fo pension or p ring plens, and other simitar debts
Is the claim subject to offset? CD other. Specity |
; J No
i i ¥es |
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page? of f_

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 23 of 44
Dettor1 Jack Carlton Cramer, Jr.

First Nome Middle Name Last Name

Add the Amounts for Each Type of Unsecured Claim

: 6, Total the amounts of cartain types of unsecured claims. This information Is for statistical reporting purposes only. 28 U.S.C. § 159.

: Total claims
: from Part 1

Case number (mown) 1 8-1 3383-CMA

 

Add the amounts for each type of unsecured claim.

6a. Domestic support obligations

government

6c. Claims for death or personal Injury white you were

intoxicated

Gd. Other, Add ali other priority unsecured claims.

Write that amount here.

6e. Total. Add lines 6a through 6d.

Total claims 6f. Student loans
from Part 2

claims

6h. Debts to pension or profit-sharing plans, and other

similar debis

6i, Other. Add all other nonpriority unsecured claims.

Write that amount here.

6j. Total. Add lines 6f through 6i.

6b. Taxes and certain other debts you owe the

6g. Obligations arising out of a separation agreement
or divorce that you did not raport as priority

 

Official Form 106E/F

fa.

6b.

6c.

6g.

6h.

Gi.

6j.

 

 

 

 

 

 

Total claim
se .00
s__ 102,949.90
$ 0.00
+5 0.00
$ 102,249.90
Total claim
5 0.00
5 9,00
5 7,800.00
+5 16,652.69
$ 24,452.69

 

 

Schedule E/F; Creditors Who Have Unsecured Claims

page __ of ___

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 24 of 44
Fillin this information to identify yaur case:

Debtor Jack Carlton Cramer, Jr.

Fest Name Midd Mare

Debtor 2
(Spousa If filing) Fst Name Midda Name

 

United States Bankruptcy Court for the: Western District of Washington

oo 18-13383-CMA UO Cheek if this is an

amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 125

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the antries, and attach It to this page. On the top of any
additional pages, write your name and case number {if known).

1. Do you have any oxecutory contracts or unexpired leases?
Wd No. Check this box and file this form with the court with your other schedules. You have nothing eise to report on this form.
CO Yes. Fill in all of the information betow even if the contracts or leases are listed on Schedule AB: Property (Official Form 106A/B),

2. List separately each person of company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction bookfet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what tho contract or lease Is for

2.4i

 

Name

 

Number Street

 

City State ZIP Code

 

 

p2

{ Number Streat

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: Giy State ZIP Code
2.3,

Name

Number Street

i Gity State ap Goda
ms

24,

P ™ Name

Number Street

|

\

1 Gity Stats ZIP Code
oy

2.8)

~~ Name

i

} Number Strast

i Oy State ZIP Goda
Official Form 1066 Schedule G: Executory Contracts and Unexpired Leases page 1of 1

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 25 of 44
Fillin this information to identify your case:

Debtor1 Jack Carlton Cramer, Jr.

First Mame Middle Name

Debtor 2
{Spouse, if filing} First Mame Middle Name Last Mame

 

 

United States Bankruptcy Court for the: Western District of Washington

Case number 1 8-1 3383-CMA
{iF known) LJ Check if this is an

amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12h

Codebtors are people or entities who are also liable for any dabts you may have. Bo as complate and accurate as possible. If two married people
are filing together, both are equally responsible for supptylng correct information. if more space Is needed, copy the Additional Page, fil it out,

and number the entries in the boxes on the ieft. Attach the Additional Page to this page. On the top of any Additional Pages, write your hame and
case number (if known). Answer every question.

 

1. Do you have any codebters? (If you are filing a joint case, do not list either spouse as 2 codebtor.)
A No
C] ves

- 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washingten, and Wisconsin.)

i
‘Bf No. Ge to line 3.
[L Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
No

(3 Yes. In which community state or territory did you live? . Fill in the name and current addregs of that person.

 

Name of your spouse, former spouse, or legat equivalent

 

Number Street

 

City State ZIP Cade !

: 3, In Column 1, list all of your codebtors. Do not include your spouse as a codabtor if your spouse is filing with you. List the person i
; shown in line 2 again as a codebter only if that person is a guarantor or cosigner. Make sure you have listed the creditor on !
Schedule D {Official Form 196D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule EF, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 7: Your codebtor Column 2: The creditor to whom you owe the debt |
Check ail schedules that apply:
3.1
(J Schedule D, fine
Name £
: Schedule EFF, line i
Number Street Q) Schedule 6, line
1 q
City _ State ZIP Code
3.2
Q) Schedule D, line \
Nara |
| {) Schedule E/F, line
Number Steet C1 Schedule G, line |
oe Sie TP tame
3.3 |
{] Schedule D, line }
Name cena |
{J Schedule E/F, fine
Namber Sweat C1 Schedule G, line
f
oy s—=™”s=~=*” State ZIP Code i
. [

Official Form 106+ Schedule H: Your Codebtors page 1 of 1

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 26 of 44
Fillin this information to identify your case:

Debtor1 Jack Carlton Cramer, Jr.

First Nama Middle Name

 

Debtar 2
(Spouse, if filing) First Wame Middle Name: Last Name

 

United States Bankruptcy Court for the: Western District of Washington
Casenumber _18-13383-CMA Check if this is:

(If known)

() An amended filing

 

 

LI A supplement showing postpetition chapter 13
income as of the following date:

Official Form 106} MMT ODT YY

Schedule I: Your income 12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are aqually rasponsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, Include information about your spouse,
If you are separated and your spouse és not filing with you, do nat include information about your spouse, If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known), Answer every question.

 

 

Part 1: Describe Empioyment

 

4. Fillin your employment
| information. Debtor 1 Debtor 2 or non-filing spouse

i

 

If you have more than one job,

 

attach a separate page with
information about additional Employment status Xl Employed 1 Empioyed
employers, LJ Not employed L) Not employed
Include part-time, seasonal, or
self-employed work. :

pee Occupation Tow Truck Driver
Occupation may include student
or homemaker, if it applies.

Employer's name All Star Towing LLC

 

Employer's address PO Box 33157

 

 

 

 

Number Street Number Streat

Seattle WA 98133

City State ZIP Code City State ZIP Code
How tong employed there? 1 year 1 year

Give Detalis About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one amployer, combine the information for all employers for that person an the lines
below, if you need more space, attach a separate sheet to this form.

 

 

 

 

 

 

 

For Debtor 1 For Debtor 2 or
: non-filing spouse
, 2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would ba. = 2. ¢ 3,200.00 $
, 3. Estimate and list monthly overtime pay. 3. +3 0.00 + §
: 4. Calculate gross income. Add line 2 + line 3. 4. | $_3,200.00 $
Official Form 1061 Schedule |: Your Income , page 1

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 27 of 44
Debtor 1 Jack Carlton Cramer, Jr. Case number (¢anown, 18-1 3383-CMA

First Magna Middle Name Last Nome

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For Debtor 1 - For Debtor 2 or
nondiling spouse _
Copy Hine 4 Were... ccceccsecceeceseeeee bee 4. $_ 3,200.00 $
'§, List all payroll deductions:
‘Sa. Tax, Medicare, and Social Security deductions Sa. § 0.00 $
:  §b, Mandatory contributions for retirement plans Sb. § 0.00 $
| §¢, Voluntary contributions for retirament plans 5c. § 2.00 $
;  §d. Required repayments of retirement fund loans Sd. § 0.00 $
: Se. Insurance Be. $ 0.00 $ |
,  5f, Domestic support obligations 5f. § 0.00 5
5g. Union dues 5g. § 9.00 $
Bh. Other deductions. Specify: 5h. +§ 0.00 +5
8. Add the payroll deductions, Add lines 5a+ 5b +5c+S5d+S5e+5f+5g+5h. 6 § 0.00 $
. 7, Calculate total monthly take-home pay. Subtract line 6 from line 4, 7, $3,200.00 §
8. List all other Income regularly received:
8a. Nat Income from rental property and from operating a business,
profession, or farm |
: Attach a statement for each property and business showing gross :
: receipts, ordinary and necessary business expenses, and the total $ 0.00 5
monthly net income, Ba, .
: 8b, Interest and dividends a. § 0.00 $
: &c. Family support payments that you, a non-filing spouse, or a dependent i
: regularly recelve i
! Include alimony, spousal support, child support, maintenance, divorce $ 0.00 5 |
: settlement, and property settlement. ac. - :
8d. Unemployment compensation ad. § 0.00 $
&e. Social Security Be. $ 1865.26 $
8f. Other governmant assistance that you regularly recelve
Include cash assistance and the valve (if known) of any non-cash assistance : !
that you receive, such as food stamps {benefits under the Supplemental ‘
Nutrition Assistance Program) or housing subsidies. ;
Specify: af §, 0.00 $
8g. Pension or retirement Income 8. § 0.00 $
8h. Other monthiy inceme. Specify: Bh. +¢ 0,00 +$
@, Add all other income. Add lines Ga + 8b + 8c + 8d + 8e + 8f +8g + Bh. 9. | s 1,865.26 §
10, Calculate monthly income. Add line 7 + fine 9. + = 5 065.26
_ Add the entries in jine 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. se $

 

 

 

 

 

 

.11, State all other reguiar contributions to the expenses that you list in Schedufe J.

Include contributions from an unmarried pariner, members of your household, your dependenis, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

| Specify: 1. § 0.00
12. Add the amount in the last column of tine 10 te tha amount In fine 11. The result is the combined monthly income. 5 065.26
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. ___

Combined
: monthly income
: 13.Do you expect an Increase or decrease within the year after you file this form?
: No.

() Yas. Explain:

 

 

 

 

Official Form 1061 Schedule I: Your income page 2

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 28 of 44
Fillin this information te identify your case:

 

Debtor 1 ack Carlton Cramer, Jr.

 

Debtor 2

First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Westam District of Washington

Case number 18-13383-CMA

{iF known)

 

(Spouse, if fling) First tame Middle Name Last Name

Check if this is:
C An amended filing

(2 A supplement showing postpetition chapter 13
expenses as of the following date:

MM / OD/ YYYY

 

Official Form 106J
Schedule J: Your Expenses

12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space Is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number

(If known). Answer every question.

Part 1: Describe Your Household

 

1. is this a joint caso?

Rl No. Go totine 2.
CJ Yes. Does Debtor 2 live in a separate household?

 

 

 

 

 

 

 

 

 

WI No
(CD Yes. Debtor 2 must file Official Form 106-2, Expenses for Separate Household of Debtor 2.
2. Do you have dependents?
ye pe Gf No Dapendent’s relationship to Dependents Does dependent live
Do not list Debtor 1 and CJ Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent..................... U
No
Do not state the dependents’
names. ) Yes
OQ) no
O ves
() No
OD ves
CI} No
DO ves
C) No
CO Yes
3. Do your expenses Include U2 No
expenses of people other than

___ yourself and your dependents?) Yes

Estimate Your Gngoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unle¢s you are using thls form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy Is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill In the

applicable date.

Include expenses pald for with non-cash government assistance if you know tie value of
such assistance and have included it on Schedule I: Your Income (Official Form 1061.)

4, The rental or home ownership expenses for your residence. include first mortgage payments and

any rent for the ground or fot.

If not included in line 4:
4a. Real estate taxes

4b. Property, homeowner's, or renter’s insurance
4c. Home maintenance, repair, and upkeep expenses

4d. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56

 

Your expenses
$ 0.00
$ 558.33
$ 120,00
$ 200.00
$ 0.00
page 1

Pg. 29 of 44
pettor1 Jack Carlton Cramer, Jr.

11.

12.

43.
14,

15,

16.

17.

18.

19.

20.

Official Form 108J

First Name Hidde Marae toast Name

. Additional mortgage payments for your residence, such as home equity laans

. Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Intemet, satellite, and cable services
&d. Other. Specify: Cable

. Food and housekeeping supplies

. Childcare and children's education costs
. Gtothing, laundry, and dry cleaning
10,

Personal care products and services
Medical and dental expanses

Transportation. Include gas, maintenance, bus or train fare.
Bo not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and hooks
Charitable contributions and raliglous donations

insurance.
Do not include insurance deducted from your pay or Included in ines 4 or 20.

15a, Life insurance

15b. Health insurance

16. Vehicle insurance

18d. Other insurance. Specify:

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

instaliment or lease payments:
i7a. Gar payments for Vehicle 1
17b, Car payments for Vehicle 2
176, Other. Specify:
17d. Other. Specify:

Case number (ifkeown), 18-1 3383-CMA

w

EP 2 ¢

N

1a,

11,

12.

13.
14.

15a.

15b.

15c.
15d.

18.

17a.

17b.

17c.

tid,

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Sehedufe J, Your income (Official Form 1061}.

Other payments you make to support others who do not lve with you.
Specify:

 

18.

18,

Other real property expenses not included in Ines 4 or § of this form or on Schedule i: Your income.

20a. Mortgages on other property

20b. Real estate taxes

20s. Property, homeowners, or renter's insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

20a.
20b.
20¢.
20d.
20e.

 

Your expenses
$ 0.00
$ 250.00
$ 240.00
$_______—*436.00
$ 421.00
$ 400.00
$ 0.00
§ 25.00
$ 25.00
$ 200.00
$ 200.00
0.00
$ 0.00
$ 99.90
$ 135.00
$ 161.00
$ 0.00
$ 0.00
$ §50.00
5 0.00
5 0.06
5 0.00
$
§
$ 0.00
$ 0.00
$ 0.00
$ 0.00
s____ 9.00
page 2

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 30 of 44
Dabtor 1 Jack Carlton Cramer, Jr. Case number or known), 18-1 3383-CMA

First Name Last Hama

21. Other. Specify: 21. +

 

22, Calculate your monthly expenses.

22a. Add lines 4 through 21. 22a | g 3,421.23
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106u-2 22. | § 0.00
22c. Add line 22a and 22b. The resuit is your monthly expenses. 220. | ¢ 3,421.23

 

 

 

23. Calculate your monthly net income.

 

$ 5,065.26
23a. Copy ling 12 (your combined monthly income) from Schedule 23a. a
23b. Copy your monthly expenses from line 22¢ above. 2ab. ug 3,421.23
23c. Subtract your monthly expenses from your monthly income. 1,644.03
The result is your monthly net income. ac, | +

 

 

 

24, Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

(INo

 

will succeed, but that would be the best solution and would allow me to get out of this

id Yes. | Explain here: Hi am m trying to obtain a reverse mortgage on my home to pay all of my debts off. | don't know if |
bankruptcy.

 

Official Form 106) Schedule J: Your Expenses page 3

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 31 of 44
EUCLA ATM COlM LAr LiLolieAemie ST Tai Raa e) | aero

Debtor 4 Jack Carlton Cramer, Jr.

Firet Name Middie Name Last Name

Debtor 2
(Spouse, # filing} First Name Middle Nara Lass Name

 

United States Bankruptcy Court for the: Wester District of Washington

Case number _18-13383-CMA

{if known)

 

OQ) Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42is

if two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result In fines up to $250,000, or Imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1344, 1619, and 3571.

| ERS

Did you pay or agree to pay someone who Is NOT an attorney to help you fili out bankruptcy forms?

Wf No

LJ Yes. Name of person, . Attach Bankrupicy Pefition Preperer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

X jf Jack C. Cramer Jr. x OeciC ona,

 

 

 

Signature of Debtor 1 Signatuté of Debtor 2
bate 09/13/2018 pate 2S
MMi Ob fF YYYY MMi DD? YY
Official Form 106Dec Declaration About an individual Debtor's Schedules

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 32 of 44
Fill in this information to identify your case:

Debiori Jack Carlton Cramer, Jr.

First Nama Middle Name
Debtor 2

 

(Spouse, if filing) First Nae Madde Name

United States Bankruptcy Court for ihe: Westem District of Washington

Case number 1 8-1 3383-CMA

 

 

 

(J Check if this is an

(lf known)
amended filing
Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 046

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate shaet to this form. On the top of any additional pages, write your name and case

number (If known). Answer every question.

Give Betails About Your Marital Status and Where You Lived Before

 

1. What Is your current marital status?

CQ Married
LL] Not married

2. During the last 3 years, have you Ilved anywhere other than where you live now?

no

C) Yes. List all of the places you lived In the last 3 years. Do not include where you live now.

Debtor 1:

 

Number Street

 

 

City State ZIP Code .

 

Number Street

 

 

City Staite ZIP Code

 

 

 

 

 

 

 

 

 

 

Dates Debtoer1 Debtor 2: Dates Gebtor 2
lived there lived there
Same as Debtor 1 Q Same as Debtor 1
From From
Number Street
To To
Clty State ZIP Code
0 same as Debtor 1 C] Same as Debtor 1
From From _
Number Street
To To
City Stile ZIP Code

’ 3. Within the Jast 3 years, did you ever live with a spouse or legal equivalent In a community property state or territory? (Community property
States and terrifories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

CI No

EJ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Fonn 106H)}.

ues Explain the Sources of Your Income

 

Official Form 107

Statement of Financial Affalra for Individuals Fillng for Bankruptcy page 1

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 33 of 44
pertior1 Jack Carlton Cramer, Jr. Case number irimun 18-13383-CMA

First Name Middia Name Last Name

 

 

4. Did you have any Income from omployment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it anly once under Debtor 1.

WZ No

LJ Yes. Fill in the detaits.

 
   

 
   

Sources of Income Gross Income Sources of Income Gross income

Check ail that apply. (before deductions and == Check ail that apply. (before deductions and
exclusions) exclusions)
wi Was isi C2) Wages, commissions
From January 1 of current year until 985, COMMEESSIONS, 9,259.00 AGES, CO! ,
the date you filed for bankruptcy: bonuses, tps $___<—— bonuses, Gps $
Operating a business O Operating @ business
For iast calendar yaar: i Wages, commissions, mj Wages, commissions,
. bonuses, tips § 36,000.00 bonuses, fips $
(January 1 to December 31,2047 __) C1 operating a business (C2 Operating a business
For the calendar year before that: wi pnaes. commissions, OQ Piaaes. commissions,
uses, tips $ 56,000.00 uses, Ups $
(January 1 ta December 31, gor 6 CI operating a business (C) operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support, Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

wf No
(J Yes. Fill in the details.

 

Sources of Income Gross income from Sources of income Gross income from

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Describe betow. @ach source Describe below. @ach source
(before deductions and (before deductions and
exdusions) exclusions)
From January 1 of current year unti), sa BL eee
the date you flied for bankruptey: g $
s —- §
For last calendar year: $ $
(January 1 to December 31,2017 _ $
YY
$ 5
For the calendar year before that: $ 5
(January 1 to December 31,2017} $ §
FY
$
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2
cebtor1 Jack Carton Cramer, Jr. Case number (mom, 18-13303-CGMA

First Name Midde Name Last Name
List Certain Payments You Made Before You Filed for Bankruptcy

6. Are sither Debtor 1's or Debtor 2’s debts primarily consumer debits?

WJ No. Nelther Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as

“incurred by an individual primarily for a personal, family, or household purpose.”
Ouring the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,426* or more?

C] No. Go to line 7.
(2 Yes. List betow each creditor to whom you paid 2 total of $6,425* or more in one or more payments and the

total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

C1 Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor 2 total of $600 or more?
CF No. Go to line 7.
a Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. De not include payments for domestic support obligations, such as child support and
alimony. Also, de not include payments to an attomey for this bankruptcy case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Total amount paid Amount you stil owe Was this payment for...
pay .
Credit Acceptance 05/04/2018 1,545.00 6,000.00 Mor
Creditors Name $ $ 5
c
25505 West Twelve Mile Road 06/01/2018 “
Number Street . (2 creait cara
07/01/2018 L Loan repayment
OQ) Suppllers or vendors
Southfield MI 48034. Oo
City Sats ZIP Gade Other
$ 5 C] Mortgage
Creditors Name
oO Car
Number” Streat_. OD creait cara
QO Laan repayment
oO Suppliers or vendors
ay State ZiP Code U4 other
$ 3 lal Mortgage
Creditar’s Name
| Car
Number Strest O) credit care
LL] Loan repayment
C} Suppliers or vendors
City ‘Stabe ZIP Coda C1 otner
Official Form 107 Statement of Financlal Affairs for Individuals Filing for Bankruptcy page 3

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 35 of 44
pettr1 dack Carlton Cramer, Jr. Case number (rire 18-13383-CMA

First Name Middle Name Last Name

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an Insider?
insiders inciude your relaiives; any general partners; relatives of any general partners; partnerships of which you are a general pariner,
corporations of which you afe an officer, director, person In control, or owner of 20% or more of their voting securities; and any managing
agent, inctuding one for a business you operate as a sole propriatar. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

Wi No
Q Yes. List all payments to an insider.
Dates of Total amount Amount you still Reason for thie payment
owe

 

 

 

 

 

 

 

 

 

payment paid -
- $ $. i
Insider's Name |
\ |
i :
Number Street
: |
i i

t

t
City State dP Code | |
: ee . - - one ce eee en cee renee nee emtanee ee ge tee Be 4
|
5 $ | !
insider's Nama
} i
i
|
3 |
City State IP code |
i I

 

8. Within 1 year before you flied for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

 

 

 

 

 

 

 

 

 

 

an insider?
Include payments on debts guaranteed or cosigned by an insider.
Wf No
2 Yes. List all payments that benefited an insider.
Dates of Total amount Amount you stil Reason for this payment
payment paid owe _Include creditoraname
insider's Name $ &
|
Number — Sireat :
|
! |
: |
Giy State ZIP Goda i
| i
$ 5 | i
insider's Name i
| |
Number Street __
|
i }
|
City Stale ZIP Cede A _ i
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 36 of 44
cebor1 Jack Carlton Cramer, Jr.

First Mame Midd Mame Last Mame

Identify Legal Actions, Repossessions, and Foreclosures

Case number irinceun 1 8-13383-CMA

 

 

' 9. Within 4 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,

and contract disputes.
LJ No
G8 Yes. Fill in the datails.
_Nature of the casa
cave ww 213t Mortgage Corp Vv. _| Pavineanis made by 2tet
Jack C. Cramer, Jr | Mort. Corp.

t
i

Case number 15-2-21612-4 SEA

 

Case tite

 

Case number

i

 

t
i
i
i
f

Status of the case

 

 

 

 

 

Gourt or agency

.

ning County Superior Court Wi Pending

| 546 3rd. Ave, Room E-609 U1 on appear
. Number Street a Conchded

: Seattle WA 98104

icity State ZIP Code

‘Cour Name CJ Pending

CI on appeal

{Number Streat Cl] concluded

 

Ciiy State Zi Code

 

" 40. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

Check all that apply and fill in the details below.

CI No. Gote line 11.
Gd Yes. Fill in the information below.

 

 

 

 

 

 

 

 

 

 

 

Describe the proparty Date Vatue of the property
15605 - 63rd Avenue NE, Kenmore, WA
21si Mortgage Corp : 98028 - Levy on my home as a result of | 05/22/2018 ¢ 575,000.00
. Judgment in case 15-2-21512-4 SEA
c/o Legal ;
Number — Street Explain what happened
PO Box 477 L] Property was repossessed.
(4 Property was foreclosed.
Knoxville T™ 37904 C1 Property was gamished.
City Sate ZIP Coda Property was attached, seized, or levied.
Describe the property Date Value of the property
nine Hay
|
|
| §
Greditor'a Name
| |
Number” Street 7 — .
Explain what happaned
(J Property was repossessed.
[J Property was foreciosed.
ay Sas PGE CJ Property was gamished.
2 Property was attached, seized, or levied.
Official Form 107 Statemont of Financlal Affairs for Individuals Filing for Bankruptcy page 5

 

 

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 37 of 44
Debtor 1

Jack Carlton Cramer, Jr.

Name Middle Name toast Name

Case number inom 18-13383-CMA

 

_ 11, Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

i No

C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Srediars Name pn oesie eee ce ceere ce es ee nnee ine neon conene one tates ceraneurmeuerten tte ery
0.00
Number Street {
City Siete ZIP Code Last 4 digits of account number: XXXX—_
12. Within 1 year before you filed for bankruptcy, was any of your property In the possession of an assignee for the benofit of
creditors, a court-appointed receiver, a custodian, or another officlal?
| No
QO Yes
| part 5: Certain Gitts and Contributions
13. Within 2 years before you filed for bankruptcy, did you glve any gifts with a total value of more than $600 per person?
tf No ‘
Yes. Fill in the details for each gift.
Gifte with a total value of more than $600 Describe the gifte Dates you gave Value
per person the gifts
PO !
| $
1
Person to Whom You Gave the Gift |
1
| $
| |
i |
Number _ Street | |
| |
City Stata ZipCode |
Person's relationship to you |
aren J
Gifts with a total value of more than $600 Describe the gifts Dates you gave Vatue
Per person ety ee the gifts
; $
Person to Whom You Gave the Gift ! ;
$
Number Street :
, |
oity State ZiPcode |
2 ;
: i
Person's relationship te you i :
Official Farm 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page &

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 38 of 44
peter: Jack Carlton Cramer, Jr. Case number (tinan_19°13303-GMA

Feet Name Middle Name Last Heme

_ 14,Within 2 years before you filed for bankruptcy, did you give any gifte or contributions with a total value of more than $600 to any charity?

Wd No

C} Yes. Fill in the details for each gift or contribution.

Gifte or contributions to charities Describe what you contributed Data you Value

 

 

 

 

that total more tan $600 contributed
§
Charity’s Name :
i | $
Number — Streat |
i
!
City State ZIP Code i i

 

List Certain Losses

15. Within 7 year befere you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Mf No

(Cl Yes. Fill in the details.

Describe the property you lost and Describe ay Insurance coverage for the loss Date of your Value of property
how the loss occurred . loss lost
Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule AB: Property.

 

List Certain Payments or Transfers

 

 

 

 

 

 

 

 

 

16. Within 1 year before you filed for bankruptcy, did you or anyone sise acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
i No
O) Yes. Fill in the details.
Dascription and valua of any property transferred Date paymentor Amount of payment
transfer was
Person Who Was Paid : ony made
Number Sireat | : $
j
: i $
| |
iy State Zipcode ‘| i
!
Email or website address |
Person Who Made the Payment, if Not You | i
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 39 of 44

 
First Name Middia Name Last Name

Gebtor 1 Jack Carton Cramer, Jr. Case number (sown), 18-1 3383-CMA

 

 

Description and value of any property transferred Date payment or Amount of

 

 

 

 

transfer was made payment

Person Who Was Paid |

$.
Number” Street

t

| §

I

|
City State aP Code

 

Emait or website address

 

Person Who Made the Payment, if Not You

 

 

47, Within 1 year before you filed for bankruptcy, did you or anyone aise acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your crediters or to make payments to your creditors?
Do not include any paymant or transfer that you listed on jine 16.

Od No

(J Yes. Fill in the details.

 

 

 

 

Description end value of any property transferred Date paymentor Amount of payment
transfer was
_. _.. Made

Person Who Wes Paid ;

1 { $
Number Sireat : :

a
City State ZipCode { - |

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
wf No
Q] Yes. Fill in the detaits.

 

 

 

 

 

 

 

 

 

 

 

 

Description and value of property Beecribe.any property or payrnentys received Date transfer
transferred or debts paid in exchange was made
Person Who Received Tranefer
Number Sireet
!
| |
| 7
City State = ZIP Code | |
|
Person's relationship to you
Person Who Received Transfer !
Number Street
| i
City State 2ipGode | i
Person's relationship to you
Official Form 107 Statement of Financlal Affairs for Individuals Filing for Bankruptcy page 3

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 40 of 44

 
Debtor 7 Jack Carlton Cramer, Jr. Case number gf known) 1 8-1 3383-CMA

Pret Name Middie Name Lest Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficlary? (These are often called asset-protection devices.)

Wl no

UI Yes. Fill in the details.

Description and vaiue of the property transferred Data transfer
was made

pocec serene ee nn nr nr cee eee ee

i

Name of trust

 

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held In your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit untons,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

| No
CD Yes. Fill in the details.
Last 4 dighvofaccountnumber Type of account or Date account was Last balance before

Instrument tlosed, sold, moved, closing or transfer
or transferred

 

Name of Financial Inatitution
XXKX~ C] checking $.

——

 

Number Street Q Savings

Q Money market
O Brokerage
Qotner__

 

 

Clty State aP Code

 

XXX DD) checking _ $
Name of Financial institution
O Savings
Number Street QO Monay market
O] Brokerage
C1 other.

 

 

 

Clty State «ZIP Code

21. Do you now hava, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
rf No

C Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Who aise had access to K? Describe the contents Do you stil
ave 8?
: 0 No

Name of Financial inefitution lame : | Yes
Number = Strest Number Street |
City State ZIP Code
E
city State _gP Code ;

Official Form 107 Statement of Financial Aifalrs for Individuals Filing for Bankruptcy page 9

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 41 of 44

 
bebor1 Jack Carlton Cramer, Jr, Case number yrimun,18-13383-CMA

Fest Nama Midde Name Last Mame

22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No

C2 Yes. Filt in the details. ;
Who else has or had access to it? Describe the contents Do you sill

 

 

have it?
— i C3 No
Name of Storage Facility Name Ol ves
Number Street Number Street

 

 

ChtyState Zip Code

 

 

cy, .. State IP Goede

identify Property You Hold or Control for Someone Else

 

 

 

 

 

 

 

 

23. Do you hold or contral any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No
(J Yes. Fill in the details.
Where is the property? Describe the property Value
i |
Gumners Name i §
umber eueet Number Street |
|
cay Geman Cf State ZIP Gode

 

 

| Part 40: | Give DetalHe About Environmental Information

 

_ For the purpose of Part 10, the following definitions apply:

- = Environmental law means any federal, state, or local statute or regulation concerning poftution, contamination, releases of
hazardous or toxic substances, wastes, or material inte the alr, land, soll, surface water, groundwater, or other medium,
Including statutes or regulations controlling the cleanup of these substances, wastes, or material.

= Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utllize it or used to own, operate, or utilize it, including disposal sites.

= Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

_ Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be Ilable or potentially liable under or In violation of an environmental law?

fi No

CL] Yes. Fill in the details.

 

 

 

 

 

Governmental unit _ Environmental law, ifyouknowit ss Date off notice
Name of site Governmental unit
i i
Number Street Number Street
Chy State ZipCode
City State ZIP Code
Official Form 107 Statement of Financial Affalrs for Individuals Filing for Bankruptcy page 10

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 42 of 44
Debtor: ack Carlton Cramer, Jr. Case number ¢rinaun, 10-13.363-CMA

First Name Middle Mame Lapt Narne

25. Have you notified any governmental unit of any release of hazardous material?

Wi Ne

Cl Yes. Fitt In the details.

 

 

 

 

 

Govammental unk Environmental faw, if you know it Date of nctice
Name of site Governmantal unit : i
Number Street Number Street

Cly State ZIP Code

 

City Sate ZIP Code
26. Have you been a party in any Judicial or administrative proceeding under any environmental law? Include settlements and orders.

Wi No

CJ Yes. Fill in the detalts.

 

 

 

 

Court or agency Nature of the case Status of the
Case title,
Court Name Q Pending
Ol on appeal
Number Street a Concluded
Case number City Saute ZIP Code

 

re Give Details About Your Business or Gounections to Any Business

 

27, Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
QD Asole Proprietor or self-employed in a trade, profession, or other activity, either full-time or parttime
(2 A member of a limited lability company {LLC} or limited Habitity partnership (LLP}
Oa partner In a partnership
0 An officer, director, or managing executive of a corporation

C An owner of at least 6% of the voting or equity securities of a corporation

Gf No. None of the above appiles. Go to Part 12.
Cl Yes. Check ail that apply above and fil! In the details below for each business.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Describe the nature of tha business Emptoyer Identification number
Business Name poor ot neni ena eon ner Be not include Social Security number or ITN.
: EIN;
Number Street nee
Name of accountant or bookkeoper _ Dates business existed
| | From To
Describe the nature of the business Employar identification number
Gusinoss Nama (To eect Do not include Social Security number or ITE.
; EIN: ae
janber See cee ee ed
Name of accountant or bookkeaper Dates business existed
1
| From To
City State ZR Code a ete povinvutvw eae
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 14

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 43 of 44

 
Debtor 4 Jack Carlton Cramer, Jr. Case number tf tinown), 18-13383-CMA

Frat Name Middle Name Last Name

 

Employer Kdentification number
Do not include Social Security number cr ITIN.

 

 

 

Business Name i
=|, ee
bo, a eee peter ok
7 Steet Name of accountant or bookkeeper Datos business existed
From To

 

 

 

5
City State ZPCode |
{
i

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Inctude ali financial
Institutions, creditors, or other parties,

if No

[ Yes. Fill in the details below,

Date fesued

 

 

 

Name MM; DDT YY
Number Street
Cy ‘State _2P Code

 

a

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result In fines up to $250,000, or imprisonment for up te 20 years, or both.

18 U.S.C. §§ 152, 1344, 1519, and 3574.

X is) Jack C. Cramer, Jr. x Gre CC Cant? &
Signature of Debtor 4 Sig re of Debtor 2
Date 09/13/2018 ose S/L. (Ff, LV

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

bf No

O ves

 

Did you pay or agres to pay someone who Is not an attorney to heip you fill out bankruptcy forms?

 

 

 

 

w No
LJ Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 113).
Official Form 107 Statemont of Financial Affairs for Individuals Fiting for Bankruptcy page 12

Case 18-13383-CMA Doc10 Filed 09/14/18 Ent. 09/19/18 15:43:56 Pg. 44 of 44
